Citation Nr: 9910926	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1960 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action in which 
the RO denied increased ratings for a right ankle disorder 
and a right knee disorder.  The veteran appealed and 
requested a hearing at the RO before a local hearing officer.  
The veteran failed to report for his scheduled RO hearing in 
June 1997.


REMAND

The veteran and his representative contend, in essence, that 
his right ankle disorder and right knee disorder are more 
disabling than currently evaluated and warrant increased 
ratings.

Following a complete review of the claims folder, the Board 
finds that further development is required.  The service 
medical records show that the veteran sustained a partial 
tear of the medial collateral ligament in the right knee when 
he jumped into a hole at night.  A cylinder cast was applied.  
He was subsequently treated on several occasions for 
recurrent pain and several re-injuries to the right knee.  
The last in-service examination in November 1974 revealed 
some calcification in the suprapatellar tendon.  In November 
1975, the veteran tripped on some steps and sustained an 
injury to his right leg and ankle; an open reduction was 
performed.  Examination in August 1977 noted that the veteran 
walked with a limp favoring the right lower extremity.  
Dorsiflexion was only possible to neutral and plantar flexion 
was possible to 15 degrees.  The right ankle joint was noted 
to be edematous and painful.  X-rays showed an old healed 
fracture of the distal fibula with residual 3mm shortening.  
The joint space was slightly narrowed and a 



degenerative cyst was observed below the medial articular 
surface of the talar dome.

On VA examination in November 1996, the VA examiner noted 
that the bone of the distal end of the right tibia was 
swollen and deformed in appearance.  There was also a 
significant bony prominence of the medial malleolus of the 
right ankle joint and angulation.  There was no evidence of 
false motion or shortening.  With respect to the joints, 
there was swelling in the right knee and right ankle.  There 
was no apparent deformity of the right knee.  The veteran was 
noted to have definite lateral instability of both the right 
ankle and right knee joints.  Range of motion in the right 
ankle revealed dorsiflexion possible to 0 degrees and plantar 
flexion possible to 30 degrees.  Range of motion in the right 
knee showed flexion possible to 110 degrees and extension 
possible to the zero degree position.  The diagnostic 
impression was possible post-traumatic arthritis of the right 
ankle and degenerative joint disease of both the right and 
left knee, awaiting x-ray confirmation.  There are no x-ray 
reports of either the right ankle or right knee in the claims 
folder from the November 1996 VA examination.

On VA orthopedic examination in April 1997, the VA examiner 
indicated that he had reviewed the veteran's claims folder.  
However, there was no consideration or report of findings by 
the VA examiner, at either the November 1996 or April 1997 
examination, with respect to weakened movement, excess 
fatigability or incoordination in either the right ankle or 
right knee, and no consideration of whether there is greater 
limitation of motion in the right ankle or right knee due to 
pain on use, including during flare-ups, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, and 4.45, and the guidelines 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, X-rays of the right knee taken on this 
examination were described as unremarkable.  However, if 
there are any arthritic changes present in the right knee, 
the veteran would be entitled to a compensable rating for the 
right knee disorder under Diagnostic Codes 5003 and 5010.  
There is some limitation of right knee flexion demonstrated.  
As such, further review of the April 1997 right knee X-rays 
is needed.  Further examination is required to comply with 
the holding of DeLuca, supra.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his right ankle disorder or 
right knee disorder since April 1997, the 
date of the last VA examination.  Based 
on his response, the RO should obtain a 
complete copy of all treatment records 
referable to the veteran's right ankle 
and right knee, and associate them with 
the claims folder.

2.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The examiner 
MUST review the entire claims folder, 
including a copy of this REMAND, prior to 
the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  Prior to conducting the 
current examination, it is requested that 
the orthopedist re-study all X-rays of 
the right knee taken at the time of the 
April 1997 VA examination and comment as 
to whether there are any arthritic 
changes in the right knee.  The purpose 
of the examination is to assess the 
current severity of the veteran's right 
ankle disorder and right knee disorder.  
All findings should be reported in 
detail.  In particular, the examiner 
should (a) conduct range of motion 
studies of the right ankle and specify 
the range in degrees and in all planes; 
(b) conduct range of motion studies of 
the right knee and specify the range of 
flexion and extension in degrees; (c) 
comment as to whether there is slight, 
moderate, or severe impairment of the 
right knee, as reflected by any recurrent 
subluxation or lateral instability; (d) 
comment as to whether there is moderate, 
or marked right ankle disability due to 
the right ankle fracture residuals; and 
(e) review pertinent aspects of the 
veteran's medical and employment history, 
and comment on the effects of the 
demonstrated disability in the right 
ankle and right knee upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1998).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case, if such is in order.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to obtain clarifying data and to comply with a 
precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


